—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered January 22, 1996, convicting defendant, after a nonjury trial, of criminal possession of a weapon in the second degree, assault in the second degree and reckless endangerment in the first degree, and sentencing him to concurrent terms of 3 Vs to 10 years, 2Vs to 7 years, and 3Vs to 10 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and identification. Concur — Ellerin, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.